Title: To James Madison from Benjamin G. Orr, 7 November 1816
From: Orr, Benjamin G.
To: Madison, James



Sir!
Washington 7th. Novr. 1816.

A distrust, which existed during my Contract for the eighth military district, and by which I suffered very much, I flattered myself had been entirely extinguished, by the thorough investigations that Subject had undergone & by the regular & peaceable execution of two Subsequent contracts which had been granted to me.  I flatter myself it exists now no where, but in the breasts of those, who have not had an opportunity to understand the true grounds of the difficulties which gave rise to it & I pray you Sir, in taking into veiw, the Collateral considerations which present themselves in deciding & distributing the contract for the ensuing year to be referred to the late & present Secretaries of the Department of War, who are intimately, acquainted with my conduct in the contract first noticed, for information of my merits or demerits, in that respect.  With great esteem Sir I have the honor to be Yr. Mo Obt. Servt.

Benj. G. Orr

